Exhibit 10.2 SENIOR CONVERTIBLE NOTE NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144A UNDER SAID ACT.NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE.THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION3(c)(iii)OF THIS NOTE. Aeolus Pharmaceuticals, Inc. Senior Convertible Note Issuance Date:August1, 2008 Original Principal Amount:U.S. [] FOR VALUE RECEIVED, Aeolus Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby promises to pay to [*]or its registered assigns (“Holder”) the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof due to conversion or otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined below), acceleration,or otherwise (in each case in accordance with the terms hereof), and to pay interest (“Interest”) on any outstanding Principal at the rate of seven percent (7%) per annum (the “Interest Rate”), from the date set out above as the Issuance Date (the “Issuance Date”) until the same becomes due and payable, whether upon an Interest Date (as defined below) or the Maturity Date, acceleration, conversion or otherwise (in each case in accordance with the terms hereof), in lawful money of the United States.This Senior Convertible Note (including all Senior Convertible Notes issued in exchange, transfer or replacement hereof, this “Note”) is one of an issue of Senior Convertible Notes issued pursuant to Section1 of the Securities Purchase Agreement (as defined below) (collectively, the “Notes” and such other Senior Convertible Notes, the “Other Notes”).Certain capitalized terms used herein are defined in Section26. (1)PAYMENTS OF PRINCIPAL.On the Maturity Date, the Company shall pay to the Holder an amount in cash representing all outstanding Principal, accrued and unpaid Interest, and accrued and unpaid Late Charges (as defined in Section22 below), if any, on such Principal and Interest.The “Maturity Date” shall be January31, 2011, as may be extended at the option of the Holder (i)in the event that, and for so long as, an Event of Default (as defined in Section4(a)) shall have occurred and be continuing on the Maturity Date (as may be extended pursuant to this Section1) or any event that shall have occurred and be continuing that with the passage of time and the failure to cure would result in an Event of Default, and (ii)through the date that is ten(10)Business Days after the consummation of a Change of Control in the event that a Change of Control is publicly announced or a Change of Control Notice (as defined in Section5(b)) is delivered prior to the Maturity Date.Other than as specifically permitted by this Note or as agreed to in writing by the Holder, the Company may not prepay any portion of the outstanding Principal amount of this Note prior to the Maturity Date. (2)INTEREST; INTEREST RATE.Interest on the outstanding Principal amount of this Note shall commence accruing on the Issuance Date and shall be computed on the basis of a 365-day year and actual days elapsed and shall be payable semi-annually, in arrears, on January31 and July31 of each year (each, an “Interest Date”), with the first Interest Date beingJanuary31, 2009.Interest shall be payable on each Interest Date, to the record holder of this Note, as set forth in the Register (as defined in Section3(c)(iii)) on each January15and July15 immediately preceding the applicable Interest Date (each, a “Record Date”), in cash or shares of the Company’s common stock, par value $0.01 per share (“Common Stock”), at the sole option of the Company; provided that to elect the option to pay Interest in shares of Common Stock, the Company will have to notify the Holder in writing of such election within three (3) Business Days after the applicable Record Date.In the event the Company elects to pay Interest in shares of Common Stock, the number of shares of Common Stock to be issued shall equal the quotient (rounded down to the nearest whole share with cash paid for fractional shares) of (i)the amount of Interest then due and payable divided by (ii) the Weighted Average Price for the Common Stock over the fifteen(15) consecutive Trading Day period ending on the fifth (5th) Trading Day immediately preceding the applicable Interest Date.Prior to the payment of Interest on an Interest Date, Interest on this Note shall accrue at the Interest Rate.From and after the occurrence and during the continuance of an Event of Default, the Interest Rate shall be increased to twelve percent (12%) (the “Default Rate”).In the event that such Event of Default is subsequently cured, the adjustment referred to in the preceding sentence shall cease to be effective as of the date of such cure; provided that the Interest as calculated and unpaid at such increased rate during the continuance of such Event of Default shall continue to apply to the extent relating to the days after the occurrence of such Event of Default through but not including the date of cure of such Event of Default. (3)CONVERSION OF NOTES.This Note shall be convertible into shares of the Common Stock (as converted, the “Conversion Shares”) on the terms and conditions set forth in this Section3. (a)Conversion Right.Subject to the provisions of Section3(d), at any time or times on or after the Issuance Date, the Holder shall be entitled to convert any portion of the outstanding and unpaid Conversion Amount (as defined below) into fully paid and nonassessable shares of Common Stock in accordance with Section3(c), at the Conversion Rate (as defined below).The Company shall not issue any fraction of a share of Common Stock upon any conversion.If the issuance would result in the issuance of a fraction of a share of Common -2- Stock, the Company shall round such fraction of a share of Common Stock down to the nearest whole share.The Company shall pay any and all taxes that may be payable with respect to the issuance and delivery of Common Stock upon conversion of any Conversion Amount; provided that the Company shall not be required to pay any tax that may be payable in respect of any issuance of Common Stock to any Person other than the converting Holder or with respect to any income tax due by the Holder with respect to such Common Stock. (b)Conversion Rate.The number of shares of Common Stock issuable upon conversion of any Conversion Amount pursuant to Section3(a)shall be determined by dividing (x)such Conversion Amount by (y)the Conversion Price (the “Conversion Rate”). (i)“Conversion Amount” means the portion of the Principal to be converted or otherwise with respect to which this determination is being made, plus, in each case, accrued and unpaid Interest and Late Charges, if any, thereon to, but not including, the applicable Conversion Date. (ii)“Conversion Price” means, as of any Conversion Date (as defined below) or other date of determination, $0.35, subject to adjustment as provided herein. (c)Mechanics of Conversion. (i)Optional Conversion.To convert any Conversion Amount into shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by email or facsimile (or otherwise deliver), for receipt on or prior to 8:00 p.m., New York time, on such date, a copy of an executed notice of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if required by Section3(c)(iii), surrender this Note to a common carrier for delivery to the Company as soon as practicable on or following such date (or an indemnification undertaking with respect to this Note in the case of its loss, theft or destruction).On or before the second (2nd) Trading Day following the date of receipt of a Conversion Notice, the Company shall transmit by email or facsimile a confirmation of receipt of such Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer Agent”).On or before the fourth (4th) Trading Day following the date of receipt of a Conversion Notice (the “Share Delivery Date”), the Company shall (X) provided that the Transfer Agent is participating in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number of shares of Common Stock to which the Holder shall be entitled to the Holder’s or its designee’s balance account with DTC through its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is not participating in the DTC Fast Automated Securities Transfer Program, issue and deliver to the address as specified in the Conversion Notice, a certificate, registered in the name of the Holder or its designee, for the number of shares of Common Stock to which the Holder shall be entitled.If this Note is physically surrendered for conversion as required by Section3(c)(iii)and the outstanding Principal of this Note is greater than the Principal portion of the Conversion Amount being converted, then the Company shall as soon as practicable and in no event later than five(5) Business Days after receipt of this Note and at its own expense, issue and deliver to the holder a new Note (in accordance with Section16(d)) representing the outstanding Principal not converted.Provided the Holder complies with the terms for conversion set forth herein, the -3- Person or Persons entitled to receive the shares of Common Stock issuable upon a conversion of this Note shall be treated for all purposes as the record holder or holders of such shares of Common Stock as of such time the Company actually receives the Conversion Notice and this Note on the Conversion Date. (ii)Company’s Failure to Timely Convert.If within five(5) Trading Days after the Company’s receipt of the facsimile copy of a Conversion Notice and the Note the Company shall fail to issue and deliver a certificate to the Holder or credit the Holder’s balance account with DTC for the number of shares of Common Stock to which the Holder is entitled upon such Holder’s conversion of any Conversion Amount (a “Conversion Failure”), and if on or after such Trading Day the Holder purchases (in an open market transaction or otherwise) Common Stock in a good faith transaction with an unaffiliated third party (a “Good Faith Purchase”) to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon such conversion that the Holder is actually entitled to receive from the Company (a “Buy-In”), then the Company shall, within five(5) Business Days after the Holder’s request and in the Holder’s discretion, and after Holder provides the Company with written evidence of such Good Faith Purchase either (i)pay cash to the Holder in an amount equal to the Holder’s total purchase price (including documented brokerage commissions and other out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation to deliver such certificate (and to issue such Common Stock) shall terminate, or (ii)promptly honor its obligation to deliver to the Holder a certificate or certificates representing such Common Stock and pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price over the product of (A) such number of shares of Common Stock, times (B) the Weighted Average Price on the Conversion Date. (iii)Registration; Book-Entry.The Company shall maintain a register (the “Register”) for the recordation of the names and addresses of the holders of each Note and the principal amount of the Notes held by such holders (the “Registered Notes”).The entries in the Register shall be conclusive and binding for all purposes absent manifest error.The Company and the holders of the Notes shall treat each Person whose name is recorded in the Register as the owner of a Note for all purposes, including, without limitation, the right to receive payments of Principal and Interest hereunder, notwithstanding notice to the contrary.A Registered Note may be assigned or sold in whole or in part only by registration of such assignment or sale on the Register.Upon its receipt of a request to assign or sell all or part of any Registered Note by a Holder, the Company shall record the information contained therein in the Register and issue one or more new Registered Notes in the same aggregate principal amount as the principal amount of the surrendered Registered Note to the designated assignee or transferee pursuant to Section16.Notwithstanding anything to the contrary set forth herein, upon conversion of any portion of this Note in accordance with the terms hereof, the Holder shall not be required to physically surrender this Note to the Company unless (A) the full Conversion Amount represented by this Note is being converted or (B) the Holder has provided the Company with prior written notice (which notice may be included in a Conversion Notice) requesting reissuance of this Note upon physical surrender of this Note.The Holder and the Company shall maintain records showing the Principal, Interest and Late Charges, if any, converted and the dates of such conversions or shall use such other method, reasonably satisfactory to the Holder and the Company, so as not to require physical surrender of this Note upon conversion. -4- (iv)Disputes.In the event of a dispute as to the number of shares of Common Stock issuable to the Holder in connection with a conversion of this Note, the Company shall issue to the Holder the number of shares of Common Stock not in dispute and resolve such dispute in accordance with Section21. (d)Limitations on Conversions.Notwithstanding anything herein to the contrary, the Company shall not effect any conversion of this Note, and the Holder of this Note shall not have the right to convert any portion of this Note pursuant to Section3(a), to the extent that after giving effect to such conversion, the Holder (together with the Holder’s Affiliates) would beneficially own in excess of 9.99% (the “Maximum Percentage”) of the number of shares of Common Stock outstanding immediately after giving effect to such conversion, provided that such limitation shall not affect, limit or otherwise impair the Company's ability to satisfy any of its obligations under this Note by delivering Common Stock to the Holder.For purposes of the foregoing sentence, the number of shares of Common Stock beneficially owned by the Holder and its Affiliates shall include the number of shares of Common Stock issuable upon conversion of this Note with respect to which the determination of such sentence is being made, but shall exclude the number of shares of Common Stock which would be issuable upon (A) conversion of the remaining, nonconverted portion of this Note beneficially owned by the Holder or any of its Affiliates and (B)exercise or conversion of the unexercised or nonconverted portion of any other securities of the Company (including, without limitation, any Other Notes or warrants) subject to a limitation on conversion or exercise analogous to the limitation contained herein beneficially owned by the Holder or any of its Affiliates.Except as set forth in the preceding sentence, for purposes of this Section3(d), beneficial ownership shall be calculated in accordance with Section13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).For purposes of this Section3(d), in determining the number of outstanding shares of Common Stock, the Holder may rely on the number of outstanding shares of Common Stock as reflected in (x)the Company’s most recent Form 10-K, Form 10-Q or Form 8-K or other public filing with the SEC, as the case may be, (y)a more recent public announcement by the Company or (z)any other notice by the Company or the Transfer Agent setting forth the number of shares of Common Stock outstanding.For any reason at any time, upon the written request of the Holder, the Company shall within two(2) Business Days confirm in writing to the Holder the number of shares of Common Stock then outstanding.In any case, the number of outstanding shares of Common Stock shall be determined after giving effect to the conversion or exercise of securities of the Company, including this Note, by the Holder or its Affiliates since the date as of which such number of outstanding shares of Common Stock was reported.By written notice to the Company, the Holder may increase or decrease the Maximum Percentage to any other percentage specified in such notice; provided that (i)any such increase will not be effective until the sixty-first (61st) day after such notice is delivered to the Company, and (ii)any such increase or decrease will apply only to the Holder and not to any other holder of Notes. -5- (4)RIGHTS UPON EVENT OF DEFAULT. (a)Event of Default.Each of the following events shall constitute an “Event of Default”: (i)the suspension from trading or failure of the Common Stock to be listed on an Eligible Market for a period of five(5) consecutive Trading Days or for more than an aggregate of twenty (20) Trading Days in any 365-day period; (ii)the Company’s (A) failure to cure a Conversion Failure by delivery of the required number of shares of Common Stock within ten(10) Business Days after the applicable Conversion Date or (B) notice, written or oral, to any holder of the Notes, including by way of public announcement or through any of its agents, at any time, of its intention not to comply with a request for conversion of any Notes into shares of Common Stock that is tendered in accordance with the provisions of the Notes; (iii)at any time following the twentieth (20th) consecutive Business Day that the Holder’s Authorized Share Allocation (as defined in Section10(a)below) is less than the number of shares of Common Stock that the Holder would be entitled to receive upon a conversion of the full Conversion Amount of this Note (without regard to any limitations on conversion set forth in Section3(d)or otherwise); (iv)the Company’s failure to satisfy any amount of Principal, Interest, Late Charges or other amounts when and as due under this Note (after giving effect to any grace period therefore agreed to by the Holder in writing), except, in the case of a failure to pay Interest and Late Charges when and as due, in which case only if such failure continues for a period of at least five(5)Business Days; (v)the Company or any of its Subsidiaries shall (i)fail to pay, when due, or within any applicable grace period, any payment with respect to any Indebtedness in excess of $100,000, individually or in the aggregate, due to any third party, other than payments contested by the Company in good faith by proper proceedings and with respect to which adequate reserves have been set aside for the payment thereof in accordance with GAAP, or otherwise be in breach or violation of any agreement for monies owed or owing in an amount in excess of $100,000, individually or in the aggregate, which breach or violation permits the other party thereto to accelerate amounts due thereunder. (vi)the Company or any of its Subsidiaries, pursuant to or within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of an order for relief against it in an involuntary case, (C) consents to the appointment of a receiver, trustee, assignee, liquidator or similar official (a “Custodian”), (D) makes a general assignment for the benefit of its creditors or (E) admits in writing that it is generally unable to pay its debts as they become due; (vii)a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that (A) is for relief against the Company or any of its Subsidiaries in -6- an involuntary case, (B) appoints a Custodian of the Company or any of its Subsidiaries or (C)orders the liquidation of the Company or any of its Subsidiaries; (viii)a final judgment or judgments for the payment of money aggregating in excess of $100,000 are rendered against the Company or any of its Subsidiaries and which judgments are not, within sixty(60) days after the entry thereof, bonded, discharged or stayed pending appeal, or are not discharged within sixty(60) days after the expiration of such stay, provided, however, that any judgment which is covered by insurance or an indemnity from a credit worthy party shall not be included in calculating the $100,000 amount set forth above; (ix)the Company breaches any material covenant or any material representation or warranty under this Note or the Securities Purchase Agreement, except, in the case of a breach of a covenant which is curable, only if such breach continues for a period of at least ten(10) consecutive Business Days; provided, however, that the foregoing cure period shall not apply with respect to the breach or failure to comply with clause (a), (c), (d), (e) or (f) of Section12 of this Note; or (x)any Event of Default (as defined in the Other Notes) occurs with respect to any Other Notes. (b)Remedies upon an Event of Default.Upon the occurrence of an Event of Default of the type specified in Section4(a)(vi)or 4(a)(vii)above (each, a “Bankruptcy Event of Default”), this Note shall immediately become due and payable without notice, and the Company shall as promptly as practicable, but in any event within one(1)Business Day after the Company has written notice or actual knowledge of the occurrence of such Event of Default, deliver written notice thereof via facsimile or e-mail and overnight courier (an “Event of Default Notice”) to the Holder.In connection with a Bankruptcy Event of Default, the Company shall pay to the Holder in cash the sum of (i)all outstanding Principal of this Note, plus (ii)accrued and unpaid Interest thereon, plus (iii)accrued and unpaid Late Charges, if any.Upon the occurrence of any Event Default other than a Bankruptcy Event of Default, the Company shall within two(2)Business Days deliver an Event of Default Notice via facsimile or e-mail and overnight courier to the Holder.At any time after the earlier of the Holder’s receipt of an Event of Default Notice for other than a Bankruptcy Event of Default and the Holder gives written notice to the Company of an Event of Default, the Holder, in its sole discretion, may by written notice to the Company declare this Note to be immediately due and payable (the “Acceleration Notice”).Provided such an Event of Default has occurred, immediately following the Company’s receipt an Acceleration Notice, the Company shall pay to the Holder in cash the sum of (i)the product of all outstanding Principal multiplied by 115% (the “Default Premium”), plus (ii)accrued and unpaid Interest thereon, plus (iii)accrued and unpaid Late Charges, if any.The parties hereto agree that in the event of the Company’s acceleration of the Principal of this Note under this Section4(b), the Holder’s damages would be uncertain and difficult to estimate because of the parties’ inability to predict future interest rates and the uncertainty of the availability of a suitable substitute investment opportunity for the Holder.Accordingly, any Default Premium due under this Section4(b) is intended by the parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual loss of its investment opportunity and not as a penalty. -7- (5)RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL. (a)Assumption.The Company shall not enter into or be party to a Fundamental Transaction unless (i)the Successor Entity assumes in writing all of the obligations of the Company under this Note and the other Transaction Documents (as defined in the Securities Purchase Agreement) in accordance with the provisions of this Section5(a) pursuant to written agreements in form and substance reasonably satisfactory to the Required Holders and approved by the Required Holders prior to such Fundamental Transaction, including agreements to deliver to each holder of Notes in exchange for such Notes a security of the Successor Entity evidenced by a written instrument substantially similar in form and substance to the Notes, including, without limitation, having a principal amount and interest rate equal to the principal amounts then outstanding and the interest rates of the Notes held by such holder, having similar conversion rights as the Notes and having similar ranking to the Notes, and reasonably satisfactory to the Required Holders and (ii)the Successor Entity (including its Parent Entity) is a publicly traded corporation whose common stock is quoted on or listed for trading on an Eligible Market.Upon the occurrence of any Fundamental Transaction, the Successor Entity shall succeed to, and be substituted for (so that from and after the date of such
